DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   
Information Disclosure Statement
The information disclosure statement filed 05/25/2021 “IDS” fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language in regards to the Korean language documents for Korean Application No. 10-2018-0151230.  The IDS has been placed in the application file, but the information referred to in the Korean language documents has not been considered. 
Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-12, Claim 1 first recites “wherein thin-film transistor comprises a semiconductor active layer and a gate electrode disposed on the semiconductor Iayer and that at least partially overlap with each other . . .”  This recitation is unclear and confusing and hence indefinite whether “the semiconductor layer on which the gate electrode is disposed is the same or different from “a semiconductor active layer.  Additionally the term “the semiconductor layer” has insufficient antecedent basis in the claim.  Also the terminology “a semiconductor active layer and a gate electrode disposed on the semiconductor Iayer and that at least partially overlap with each other” is unclear and confusing whether the semiconductor active layer and the gate electrode disposed on the semiconductor layer have the semiconductor layer and gate electrode overlapping with each other or with another semiconductor layer as in an adjacent relationship to each other.  
Secondly, Claim 1 recites “. . . a first insulation layer interposed between the semiconductor active layer and the gate electrode, wherein the semiconductor active layer and first insulation layer are disposed directly on the barrier layer . . .”  This recitation is unclear and confusing and therefore indefinite how the first insulation layer interposed between the semiconductor active layer and the gate layer is disposed directly on the barrier layer as the semiconductor active layer is disposed directly on the barrier layer.  Is the first insulation layer adjacent to the semiconductor active layer at some point on the barrier layer? 
Claim 6 recites “. . . wherein a thickness of the first silicon nitride layer is thinner than a thickness of one of the first silicon oxide layer and the second silicon oxide layer”  This recitation is unclear and indefinite whether the terminology “thinner than a thickness of one of the first silicon oxide layer and the second silicon oxide layer” refers to just one of the first silicon oxide layer or second silicon oxide layer regardless of which one so that the other can be thicker or refers to a combination of first and second silicon oxide layer as one.  For substantive examination the interpretation of the indefinite wording is one is of either the first or second silicon oxide layer.      
Claim 10 recites “the flexible display of claim 1, wherein the plastic substrate comprises polyimide.”  This recitation is unclear and confusing because Claim 10 and claim 1 from which it depends does not have “a plastic substrate”  Claim 1 has a flexible substrate so the plastic substrate” has insufficient antecedent basis for this limitation in the claims.  
Claim Rejections - 35 USC § 103
Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0148141, Seo et al, hereinafter “Seo” in view of JP 08-068990, Kikkai et al. evidenced by U.S. 2012/0228616, Auman et al, hereinafter “Auman” and further in view of US 2009/0051272, Fukuda et al. (hereinafter “Fukuda”) and further in view of U.S. Patent 6,450,025, Wado et al (hereinafter “Wado”).     
For JP 08-068990, the English language machine translation was retrieved from the intellectual property digital library at the Japanese Patent Office website and is hereinafter referred to for disclosures throughout this Office Action and is hereinafter referenced as "Kikkai”.  
Regarding Claims 1-4, 7-10 and 12 Seo discloses in the entire document particularly in the abstract and ¶s 0003 and Fig. 2 a flexible display {reading on flexible display of the pending claims} with a thin film transistor array panel {reading on thin film transistor of pending claims}, more particularly, a flexible thin film transistor array panel including plastic substrate {reading on flexible substrate of pending Claim 1}.  The flexible display includes forming a gate line including a gate electrode {reading on gate electrode of the pending claims} on a substrate, sequentially depositing a gate insulating layer covering the gate line, and a semiconductor layer {reading on semiconductor active layer in that the semiconductor layer has active semiconductor activity}, firstly etching the semiconductor layer; secondly etching the semiconductor layer, forming a data line including a source electrode, and a drain electrode on the semiconductor layer and the gate insulating layer; and forming a pixel electrode connected to the drain electrode.  
           From Figs. 6B and 7B and ¶ 0092-0095 and 152 referring to FIGS. 6B and 7A and 7B, the first extrinsic semiconductor islands 162 and the first intrinsic semiconductor islands 152 are photo-etched again with reference to the restored positions of the gate electrodes 124 to form a plurality of second semiconductor islands 154 and a plurality of second extrinsic semiconductor islands 164 {reading on semiconductor layer at least partially overlap with each other}. The second semiconductor islands 154 are accurately aligned at the position where the channels of thin film transistors are formed. 
           From ¶ 0048, 0050, 0078 and Figs 2-7 an insulating substrate 110, which may be made with plastic material is provided, and an upper barrier layer 111a and a lower barrier layers 111b, which are each made of an inorganic material such as of SiO2 or SiNx from CVD deposition {reading on barrier layer on flexible substrate of pending Claim 1}.  The lower barrier layer 111a and the upper barrier layer 111b prevent oxygen, moisture, or airborne contaminants from penetrating the plastic substrate 110.  
           From ¶ 0049 the plastic substrate includes a layer made of at least one material selected from polyacrylate, polyethyleneterephthalate, polyethylene-naphthalate, polycarbonate, polyarylate, polyether-imide, polyehtersulfone, and polyimides {reading on pending Claims 10 and 12}.  Alternatively, the plastic substrate may have a multi layered structure including these layers.  As evidenced by Auman at the abstract and ¶s [0097, 0110- 0111] polyimide for a substrate for a silicon and silicon nitride layers with a barrier layer has a glass transition temperature greater than 300 including 350, 360, 370 380, 390 or 400QC., where a high Tg helps maintain mechanical properties, such as storage modulus, at high temperatures.   
            From Fig. 7B and ¶s 0092-0095, 0100 and 0105 the insulating layer 140 is between semiconductor 154 and gate electrode 124 where the semiconductor 154 and insulting layer 140 are directly on the barrier layer 111b away from the gate electrodes 124 {reading on a first insulation layer where the semiconductor layer and first insulation layer are disposed directly on the barrier layer.  
             From ¶s 0014 and 0007-0011 a flexible display, the method including forming a gate line comprising a gate electrode on a substrate, depositing a gate insulating layer covering the gate line, depositing a semiconductive layer, e.g., semiconductor layer, covering the gate insulating layer, firstly etching the semiconductor layer, secondly etching the semiconductor layer, forming a data line including a source electrode and a drain electrode on the semiconductor layer, and forming a pixel electrode connected with the drain electrode.  The plastic substrate has many advantages over the glass substrate, such as portability, stability and lighter weight. Further, a deposition process and a printing process may be used to form the flexile display.  The liquid crystal display “LCD” and the organic light emitting display “OLED” include fragile and heavy glass substrate, they are difficult to transport and not suitable
for large scale display.   
Seo does not expressly disclose 1) the barrier layer comprises a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer, respectively, or 2) the first silicon oxide layer and the second silicon oxide layer have a compressive or tensile type of film stress, and the first silicon nitride layer has a different type of film stress than the first silicon oxide layer and the second silicon oxide layer, and the barrier film has a film stress of -200 MPa to 200 MPa.  
Kakkai discloses in the abstract, and ¶s 0001, 0011, 0014 and at Drawing 1 the gas-barrier-property low moisture permeable transparent conductive electrode substrate which uses the substrate for gas-barrier property low moisture-permeable insulation transparent electrodes.  The gas-barrier property is low moisture-permeable transparent conductive electrode substrate which uses the substrate for insulating transparent electrodes with excellence in damp proofing which use the high polymer film as the base material {i.e. flexible substrate}, where the gas barrier property has the transparency in a visible region, and its transmissivity of gases, such as oxygen and steam, is small, and where the substrate for transparent electrodes is for outstanding weatherability, chemical resistance, and abrasion resistance, and liquid crystal display elements which must avoid a steam, oxygen, and other harmful gases, and electroluminescence (electroluminescence devices –EL (See ¶s 0001, 0014, 0043, and 0059-0060).  The gas-barrier property low moisture-permeable transparent conductive electrode substrate which uses the substrate for gas-barrier-property low moisture-permeable insulation transparent electrodes is suitable for the application to the element etc. which are called EL element like that of Drawing 4. 
         The gas barrier type low moisture permeable insulating transparent substrate for electrodes and its use by forming a nitride transparent thin film and an oxide transparent thin film on a transparent substrate having at least one layer of nitride transparent thin film 2 and at least one layer of oxide transparent thin film 3 laminated on at least one surface of a transparent substrate 1 {as for pending claims 3-4 and 8-9}.  The transparent substrate 1 is a film which is transparent and has flexibility such as polyester, including as described at ¶ [0015] polycarbonate.  Kikkai discloses in the abstract, paragraphs 0001, 0011, 0014 and at Drawing 1 the gas barrier layers of 2 and 3 with the 4c hardening resin layer with the transparent base 1.  Paragraph 0011 and its claim 9 discloses the hardening resin for the multilayer arrangement indicated in ¶s 0012 and 0014 as a substrate for the gas barrier, and ¶s 0013 and 0026 further indicate that such a hardening resin includes polyimide.  Seo evidences at ¶ 0049 that polycarbonate and polyimide are equivalent for a substrate for a plastic substrate for flexible thin film transistor array panel.  
           From the abstract for the nitride constituting the transparent thin film 2, silicon nitride or the like is used.  The transparent thin film 2 consists of a single layer or laminated body of transparent thin films (which alternate) comprising at least one of nitrides, oxide nitrides and hydrogen nitrides {as for pending Claims 1, 3-4 and 8-9}. The oxide transparent thin film 3 includes silicon oxide at ¶s [0013-0022] and its claim 4.  Id further divulges that the silicon nitride can be hydrogenated and "for the nitrogen content in the component except the metal of these hydrogenation nitride, more than 50 atom % is more than 80 atom % still more preferably." Given more than 50 atom% and preferably still more than 80 atom%, the hydrogen content would be 50 atom % or less, which amount overlaps the content of hydrogen of the pending claims from about 13 to about 17 %. Given even if the pending claims have the about 13 to about 17% considering the silicon in silicon nitride as SiN or equal to the amount of nitrogen the content of Si at 50% and N at 50 and H at 50 has 50% of nitrogen for 150 or a for a percentage of 50/150 x 1 00% =33.3%. For 80% of nitrogen with equal amount of silicon for 80/80/20 the percentage of hydrogen is 20/180 = 11 % and less as the percent of nitrogen is more than 80%.  This range of hydrogen from 11 to 33 % overlaps the range of the pending claim 2 . In accordance with MPEP § 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prim a facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
          Drawing 2 shows the thin film 2 directly on substrate 1, where thin film 2 as a laminated body alternates with the silicon oxide thin film 3 on the substrate 1, which is also shown at ¶s 0042 as CBCA or, CBCADCBC, or CBCACBC, where transparent base (A), the nitride (B), and oxide (C). The examiner's position is that these arrangements of A, B, and C show an outer oxide layer for contacting additional layers as in Drawings 2 and 4}.  Kikkai divulges at ¶ [0011] that reduction of the pinhole which was difficult in the single layer of the nitride or the oxide is accomplished by laminating two layers, namely, by laminating the existing nitride of waterproof steamy permeability, and an oxide with infiltration-proof, and making a transparent base laminate the transparent thin film of waterproof steamy permeability with few pinholes, and infiltration-proof. As shown in Drawings 1-3, layers 2-3 are planar with the transparent base. The Examiner's position is that for the multilayer barrier layer to provide waterproof steamy permeability with few pinholes, and infiltration-proof to the substrate the barrier layer must totally cover as in cover all of the plastic substrate with the barrier layer as a major surface at the interface with the substrate.  
          Kikkai discloses at ¶s [0021-0022] that thickness of the nitride and oxide films is up to 500 nm (5000 Angstroms) which overlaps the thickness claimed in Applicants' Claim for the silicon nitride of about 200 to about 1000 Angstroms and thickness of 1000 to 3000 Angstroms for silicon oxide layers {reading on pending Claim 7}. As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists to render obvious.   
     One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of SiO2 or SiNx on the flexible substrate, as afore-described, where from Kakkai the low moisture permeable insulating transparent multilayered gas barrier of alternating at least silicon dioxide layer and silicon nitride layer useful for the purpose of having a barrier for a the substrate is substituted for or combined with the barrier layer of SiO or SiNx in Seo also having a purpose of a barrier on a flexible substrate in that compositions having the same purpose can be substituted or combined in accordance with MPEP § 2144.06 to have the barrier layer comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer.  Motivation for the combination of Kakkai with Seo is to have a gas-barrier-property of low moisture permeability for oxygen and steam with excellence in damp proofing as for the flexible display claims 1-4, 7-10 and 12.  Furthermore the combination of Kakkai with Seo has a reasonable expectation of success to one skilled in the art because both have barrier layers silicon oxide and silicon nitride on flexible plastic displays for electronic EL devices.      
         However Seo modified by Kakkai does not expressly disclose 2) the first silicon oxide layer and the second silicon oxide layer have a compressive or tensile type of film stress, and the first silicon nitride layer has a different type of film stress than the first silicon oxide layer and the second silicon oxide layer, and the barrier film has a film stress of -200 MPa to 200 MPa.  
         Fukuda discloses in the abstract and ¶s 0001, 0016, 0242 and 0331-0338 a gas barrier film of at least one ceramic layer for display materials of a plastic substance for organic electroluminescent device (OLED) and liquid crystal comprising a resin substrate provided thereon at least one layer of a ceramic film, wherein the density ratio Y (=ρf/ρb) satisfies 1≥ Y≥ 0.95 and the ceramic film has a residual stress being a compression stress of 0.01 MPa or more and 100 MPa or less {reading on film stress of -200 to 200 MPa of pending Claim 1}, wherein ρf is the density of the ceramic film and ρb is the density of a comparative ceramic film being formed by thermal oxidation or thermal nitridation of a metal as a mother material of the ceramic film so as to being the same composition ratio of the ceramic film, where such a material constituting the ceramic film is a silicon oxide, a silicon oxide-nitride, a silicon nitride, of an aluminum oxide, or a mixture thereof such as shown at ¶ 0094 of SiOx and SiNy.  
          Fukuda divulges at ¶s 0067-0069 that the silicon oxide film of a sufficient thickness (100 nm or more) is formed in order to avoid adverse effect of this portion, while formation of a thermal nitrided film is also known, and a thermal nitrided film is formed on the surface of a silicon substrate.  Also an oxynitrided film and nitrided film can be formed from the base material, for example, a metallic substance by thermal oxynitriding or nitriding by adjusting such conditions as the type and flow rate of gas, temperature and time.  Fukuda describes at ¶s 0016-0017 that improvement of the barrier function can be achieved by adjusting the stress of the film as the essential component so that a very slight compression stress occurs such as of 0.01 MPa or more by increasing the film density to provide a highly durable gas barrier film containing a compact ceramic film characterized by superb adhesion with a resin film substrate and high resistance to cracks, and a method of producing this highly durable gas barrier film, as well as a resin substrate for organic electroluminescent device, and an organic electroluminescent device by using this gas barrier film.  
        Fukuda divulges at ¶s 0067-0074 that the ceramic film can have a positive curl or negative curl due to the relationship of film quality between the substrate film and ceramic film, where this curl is produced by the stress occurring in the ceramic film, and the greater the amount of curl (positive), the greater will be the compressive stress.  From Id the ceramic film produced by plasm CVD is uniform and smooth surface and has a very small internal stress (0.01 through 100 MPa) produced with comparative ease.   

      One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo as modified a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of alternating SiO2 and SiNx comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer on the flexible substrate, as afore-described, where from Fukuda the barrier layer of modified Seo has the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥ Y≥ 0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less motivated to have highly durable gas barrier with a compact film characterized by superb adhesion with a resin film substrate and high resistance to cracks for organic electroluminescent device, and an organic electroluminescent device by using this gas barrier film for the flexible display of Claims 1-4, 7-10 and 12.   Furthermore the combination of Fukuda with Seo as modified has a reasonable expectation of success to one skilled in the art because both Fukuda and Seo as modified have SiO2 and SiNx layers in a gas barrier.     
        However Seo as modified does not expressly disclose that the silicon oxide layer and silicon nitride layers have different types of stress such as silicon oxide has a compressive strength and a silicon nitride layer has a tensile strength for counterbalancing the compressive film stress and the tensile stress.  
         Wado discloses in the abstract and at Col. 5, lines 5-50, in the related art of reducing warpage of a laminated film, where the film comprises silicon oxide layer having great adhesion and silicon nitride layer with great moisture-proof characteristic {i.e. barrier} in the film for a semiconductor having a conductive material.  A film structure has a reduced warpage of the film structure even when a thickness of the film structure improves a mechanical strength thereof by having in the laminate a lower thin film and an upper thin film.  The lower and the upper thin film respectively have a tensile stress film and a compressive stress film laminated with the tensile stress film, and are symmetry laminated with respect to the conductive layer.  The tensile stress film is made up of a Si3N4 film {reading on pending Claims 3-4 for silicon oxide having compressive stress and silicon nitride having tensile stress} having a great moisture-proof characteristic {i.e. barrier}; and the compressive stress film is made up of a SiO2 film having a great adhesion.  Because these stress films cancel their internal stress each other, the internal stress can be released, and a warpage moment can be cancelled so that a warpage of the whole film structure can be restricted.  Therefore, the mechanical strength can be improved even if the thickness of the film is increased.  Wado divulges at Col. 4, lines 34-50 that the lower thin film 6 is formed in a laminated structure made up of a silicon nitride film (Si3N4 film) 9 having a thickness of approximately 0.15 µm {i.e. 1500 Angstroms i.e. about 1000 Angstroms given an Angstrom is 10-4 µm for 0.1 versus 0.15 µm} as a tensile stress film arranged lower side, and a silicon dioxide film (SiO2 film) having a thickness of approximately 1.0 µm as a compressive stress film arranged upper side.  Also the upper thin film 8 is formed in a laminated structure made up of a silicon nitride film (Si3N4 film) 9 having a thickness of approximately 0.15 µm as a tensile stress film arranged upper side, and a silicon dioxide film (SiO2 film) having a thickness of approximately 1.0 .µm as a compressive stress film arranged lower side.  Therefore, the lower thin film 6 has the same kind material and the same thickness as those of the upper thin film 8 so as to have a symmetrical arrangement.  From Col. 6, lines 11-23 laminated films of Si3N4 films as the tensile stress film and the SiO2 films as the compressive stress film, the internal stress acted as the whole is released by internal stresses being acted each other.  For example, the lower thin film 6 and the upper thin film 8 may be formed so that each of the films 6, 8 has a small internal stress enough to prevent breakage during normal operation temperature range. From a practical point of view, it is preferable to set the internal stress to a small tensile stress having 10 MPa to 200 MPa during the normal operation temperature range.  Given the MPa for the barrier film from Fukuda for residual stress of is 0.01 MPa or more and 100 MPa or less and from Wado the internal stress acted as the whole is released by internal stresses being acted from each other of the layers each layer of silicon oxide and silicon nitride would have an MPa from 0.01 MPa or more and 100 MPa or less which overlaps the ranges for each in pending Claim 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists  
        One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo as modified a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of alternating SiO2 and SiNx comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer on the flexible substrate, having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥ Y≥ 0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less, as afore-described, where from Wado the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancel their internal stress with each other, the internal stress can be released, motivated to have a cancelled warpage moment so that a warpage of the whole film structure can be restricted and the mechanical strength can be improved for a gas barrier film for the flexible display of Claims 1-4, 7-10 and 12.   Furthermore the combination of Wado with Seo as modified has a reasonable expectation of success to one skilled in the art because both Wado and Seo as modified have SiO2 and SiNx layers to control stress in these layers on a substrate for more durability like restricted warpage from Wado on the substrate.          
       Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seo evidenced by Auman in view of Kakkai further in view of Fukuda and further in view of Wado and further in view of U.S. Patent Application Publication No. 20060158111, Hayashi, hereinafter “Hayashi”.  
    For Claim 5, Seo in view of Kakkai further in view of Fukuda and further in view of Wado is applied as to Claim 1, however Seo as modified does not expressly disclose that the film density of any of the silicon nitride layers is specifically from 2.5 to 2.7 g/cm3. 
     Hayashi discloses in the abstract light-emitting device includes a base; a plurality of first electrodes; a partition having a plurality of openings located at positions corresponding to the first electrodes; organic functional layers each arranged in the corresponding openings; a second electrode covering the partition and the organic functional layers; an organic buffer layer covering the second electrode; a gas barrier layer covering the organic buffer layer; and an intermediate protective layer, disposed between the organic buffer layer and the gas barrier layer, having an elasticity which is greater than that of the organic buffer layer and which is less than that of the gas barrier layer.  Hayashi describes at ¶ [0177] that as shown in FIG. 7C, the gas barrier layer 30 is formed over the intermediate protective layer 212 under vacuum conditions by a high -density plasma deposition process where the gas barrier layer 30 is preferably made of silicon nitride or silicon nitride oxide so as to be transparent.  At Id, Hayashi divulges that the gas barrier layer 30 is preferably dense so as to block moisture with a small molecular size and may have low compression stress and where the gas barrier layer 30 preferably has a density of 2.3 g/cm3 or more.  Such a density overlaps that of Applicants Claims 6 and 17.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Hayashi discloses at Figs 1 and 3 and ¶s 0062, 0066, 0070, 0096, and 0109 that the EL display device 1 includes thin-film transistors (hereinafter simply referred to as TFTs) serving as switching elements and is of an active matrix type and components are arranged in the pixel regions X: switching TFTs 112 having gate electrodes to which scanning signals are transmitted through the scanning lines 101, hold capacitors 113 for holding pixel signals transmitted through the signal lines 102 with the switching TFTs 112, driving TFTs 123 having gate electrodes to which the pixel signals held in the hold capacitors 113 are transmitted, pixel electrodes (first electrodes) 23 to which driving currents are applied through the power supply lines 103 when the pixel electrodes 23 are electrically coupled with the power supply lines 103 with the driving TFTs 123, a cathode (a second electrode) 50, and functional layers 110 sandwiched between the pixel electrodes 23 and portions of the cathode 50. Each pixel electrode 23, each portion of the cathode 50, and each functional layer 110 form each light-emitting element that is an organic EL element.  Component of an A zone are arranged as a base 200: the substrate 20, the switching TFTs 112, various circuits, interlayer insulating layers {i.e. 281 and 282}, and other components shown in FIG. 3 or 4, these components being arranged above the substrate 20.  The cathode-protecting layer 55 has a thickness of about 30 to 100 nm lies over the cathode 50 to contact an insulating layer 284 disposed on an outer region of the base 200.  The cathode-protecting layer 55 is preferably made of a material absorbing UV light. Examples of such a UV light-absorbing material include oxide semiconductors, such as titanium oxide, zinc oxide, and ITO, having an energy bandgap of 2 to 4 eV {i.e. insulating layer between the gate electrode and semiconductor active layer}.  
    One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo as modified a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of alternating SiO2 and SiNx comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer on the flexible substrate, having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥ Y≥ 0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less, as afore-described, where the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancel their internal stress with each other, the internal stress can be released, as afore-described for Claim 1, where from Hayashi motivated to block moisture and UV with a small molecular size, one silicon nitride layer has a density of 2.3 g/cm3 or more for an electroluminescent device having insulating layer between the gate electrode and semiconductor active layer to render obvious the flexible display of Claim 5.  Furthermore the combination of Hayashi with Seo has a reasonable expectation of success to one skilled in the art because both have barrier layers with silicon nitride for TFT devices.   
     Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seo evidenced by Auman in view of Kakkai further in view of Fukuda and further in view of Wado and further in view of KR 10-0225100, Park.
       For KR 10-0225100, the English language machine translations was retrieved from the Korean Patent Information Online Network (K-PION) website http://kposd.kipo.go.kr:8088/up/kpion/, and is hereinafter referred to for disclosures throughout this Office Action as “Park”.  
       For Claims 6-7, Seo in view of Kakkai further in view of Fukuda and further in view of Wado is applied as to Claim 1, however Seo as modified disclosing thicknesses of the silicon dioxide layers and the silicon nitride layers does not expressly disclose that the thickness of the silicon nitride layer is thinner than a thickness of each silicon oxide layer.
      Park discloses in the abstract and pages 1-2 and Figs, 2-4 and the last Fig. that for a thin film transistor which the kinds form the silicon nitride film and silicon oxide film the gate insulating layer {i.e. barrier} of the bilayer used for the liquid crystal display on the thin film transistor into the acceptable characteristic thickness and in that way heightens the reliability, the thickness of the silicon nitride film, 12, is 0.5~2.0 times of thickness of the silicon oxide film, 11, the kinds form the silicon nitride film and silicon oxide film, the gate insulating layer, of the bilayer used for the liquid crystal display on the thin film transistor into the acceptable characteristic thickness.  At the last ¶ of page 3 and at its claim 3 particularly it is good to decide on the ratio of the thickness of the silicon nitride film about the silicon oxide layer thickness to 0.5~1.0 in the case of forming the silicon oxide film into 2000 Angstroms (See Claim 3 of Korean patent) thickness.  These ranges of 0.5 -2 and 0.5-1.0 for the thickness of the silicon nitride to the thickness of the silicon oxide layer at 2000 Angstroms of the bilayer overlap that of the pending claims of thinner than that of the silicon oxide layer.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists to render obvious.  Also Park divulges at Figs 3 to the last Fig and page 4 that the gate-insulating layer 11 or 12 is between the gate electrode 10G and the active layer 13 that contacts pixel electrode 16 and also the source electrode 15S and drain electrode 15D and ohmic contact 13 {i.e. semiconductors} in that the gate insulating layer which is the structure of the bilayer is used with the silicon nitride film in which the semiconductor layer and interfacial property are good.  Given the gate insulating bilayer of silicon oxide film and silicon nitride film, one of the at least one silicon oxide layer and adjacent one silicon nitride of the at least one silicon nitride layer of Seo as modified would be the gate insulating layer.   
       One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo as modified a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of alternating SiO2 and SiNx comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer on the flexible substrate, having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥ Y≥ 0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less, as afore-described, where the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancel their internal stress with each other, the internal stress can be released, as afore-described for Claim 1, where from Park the thickness of the each silicon nitride layer to the thickness of the silicon oxide layer in a bilayer is half the thickness to the same thickness of the silicon oxide layer at 2000 Angstroms (i.e. 1000 to 2000 Angstroms) overlapping for the thinner silicon nitride layers for a 2000 Angstrom thick silicon oxide layer and the gate insulating layer is between the gate electrode and the semiconductor motivated have for a thin film transistor heightened reliability and for good interfacial properties with the semiconductor as for the flexible display of Claims 6-7.   
     Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seo evidenced by Auman in view of Kakkai further in view of Fukuda and further in view of Wado and further in view of U.S. 2005/0179379, Kim (hereinafter “Kim”) evidenced by U.S. 2004/0012028, Park (hereinafter “Park US”) and evidenced by KR 100732827, Jeong et al (hereinafter “Jeong”).  
      For KR 100732827, the English language machine translations was retrieved from the European Patent Office website https://worldwide.espacenet.com, and is hereinafter referred to for disclosures throughout this Office Action as “Jeong”.   
       For Claim 11, Seo in view of Kakkai further in view of Fukuda and further in view of Wado is applied as to Claim 1, however Seo as modified does not expressly disclose an encapsulating layer for the OLED.  
   Kim discloses in the abstract and at ¶s 0039, 0049, and Figs 4-5  an organic light-emitting device that includes an encapsulation structure, 3, of Figs. 4-5 that has excellent resistance to water, heat, and chemicals and can be mass-produced, a method of manufacturing the device, and an apparatus for manufacturing the encapsulation structure.  The organic light-emitting device includes: a substrate, an organic light-emitting portion that has an organic light-emitting diode (OLED) and formed on a surface of the substrate, and an encapsulation structure made of a parylene polymer and formed to cover the organic light-emitting portion {reading on encapsulating member encapsulating the light-emitting device}.  From ¶s 0039, 0048-0049 FIGS. 4-5 illustrates a sub-pixel of the organic light-emitting portion 2 {reading on light emitting device}.  As illustrated in FIGS. 4-5, a buffer layer 10 is formed on a top surface of substrate 1 that is made of glass, plastic, or metal and the TFT (thin film transistor) and the OLED that is a light-emitting diode are formed above the buffer layer 10.  An active layer 11 having a predetermined pattern is formed on the buffer layer 10.  A gate insulating layer 12 is formed on the active layer 11 and the gate insulating layer 12 may be made of silicon oxide, silicon nitride, silicon oxynitride, or organic insulator, etc. {reading on first insulating layer}.  A gate electrode 13 is formed on a predetermined region on the gate insulating layer 12.  The gate electrode 13 is connected to a gate line (not illustrated) that applies a TFT on/off signal to the gate electrode 13.  An interlayer insulating layer 14, {reading on second insulating layer} is formed on the gate electrode 13 and source/drain electrodes 15 are respectively formed to contact source/drain regions of the active layer 11 through contact holes {reading on semiconductor active layer}.  Park US evidences in the abstract and at ¶s 0050, 0053, 0057 and Fig. 4 that for a multi-layered structure of the organic EL diode, a gate insulating layer 107 formed on a buffer layer 102, made of inorganic material such as silicone oxide or silicon nitride, and covering semiconductor layer 104 with source and drain electrodes 124 and 126 connected to right and left side portions of the semiconductor layer 104, respectively {evidencing an active layer of Kim connected to source and drain electrodes like 104 of Park US is a semiconductor active layer on a buffer layer of silicon oxide or silicon nitride}.  Jeong evidences at Fig. 3 and page 3 of 4, last ¶ and 4 of 4 first and second ¶s that buffer layer 320 is comprised of multiple buffer layers of silicon oxide (SiO2 and silicon nitride, SiNxes {evidencing that the silicon oxide or silicon nitride buffer layer of Kim can be multiple buffer layers of alternating silicon oxide and silicon nitride layers directly on a flexible substrate having on a surface the semiconductor layer 330 over which is a first insulation layer 340}.  Further from Kim at ¶s 0039, 0048-0049 FIGS. 4-5 a passivation layer 16 is formed on the source/drain electrodes 15.  The passivation layer 16 is made of silicon oxide, silicon nitride, or silicon oxynitride, etc.  A planarization layer 17 is formed on the passivation layer 16.  The planarization layer 17 is made of an organic material, such as acryl, polyimide, BCB, etc. At least one capacitor is connected to the TFT, although it is not illustrated in FIGS. 4 and 5.  The encapsulation portion 3 is formed to encapsulate the organic light-emitting portion 2.  
   One of ordinary skill in the art at the time of the invention would have considered it obvious in accordance with MPEP §2141 III Rationale G to have from Seo as modified a flexible display with a thin film transistor including plastic substrate including a gate electrode on a substrate, sequentially deposited gate insulating layer covering the gate line, and a semiconductor layer having active semiconductor activity and a gas barrier of alternating SiO2 and SiNx comprising a first silicon oxide layer, a second silicon oxide layer disposed under the first silicon oxide layer, and a first silicon nitride layer interposed between the first silicon oxide layer and the second silicon oxide layer so as to directly contact the first silicon oxide layer and the second silicon oxide layer on the flexible substrate, having the silicon oxide and silicon nitride films with a density ratio Y (=ρf/ρb) satisfying 1≥ Y≥ 0.95 for a barrier film having a residual stress of 0.01 MPa or more and 100 MPa or less, as afore-described, where the laminate of a Si3N4 thin film is a tensile stress film and a SiO2 film is a compressive stress film symmetrically laminated with the tensile stress film with respect to the conductive layer with thickness that these stress films cancel their internal stress with each other, the internal stress can be released, as afore-described for Claim 1, where from Kim the semiconductor active layer on the silicon oxide layer of the alternating thin films directly on the flexible substrate as a part thereof is covered with an interlayer insulation layer as a second insulation layer from Kim along with the light –emitting device having an organic light emitting device (OLED) over the flexible substrate which is encapsulated by an encapsulating portion for an encapsulating member motivated to have excellent electric characteristics and high reliability as from a flexible display of Claim 11.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787